Dissenting Opinion by
Montgomery, J.:
The sum appellant is required to pay under the order of Judge Catania entered January 22, 1965 is exactly one half of the total order for wife and child and was the result of the court’s consideration of the joint needs of the mother and child living together. In my opinion this does not afford a proper basis for determining the propriety of the order for the child alone. As I review the record the sum of $60 per week for the child seems excessive, but I am unable to say definitely because of the lack of facts, as previously stated. For that reason I would reverse the lower court and remand the case for a rehearing on the petition for support as it relates to the child alone.
Therefore, I respectfully dissent.